DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 41-43, 45, 47, 50-52, and 54-68 are pending.
Claims 43 and 55-60 remain withdrawn from consideration as being directed to non-elected inventions.
Claims 41, 42, 45, 47, 50-52, 54, and 61-68 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41, 42, 45, 47, 50, 61, 64, 65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz (U.S. PGPub. 2013/0266520) in view of Shastry (U.S. PGPub. 2004/0021757), Wen (U.S. PGPub. 2008/0075830), and Morales (Javier O. Morales, Jason T. McConville, Manufacture and Characterization of Mucoadhesive Buccal Films, 77 Eur. J Pharmaceut. Biopharmaceut. 187 (2011)).
Applicants claims are directed to polymer film containing at least one pharmaceutically acceptable excipient onto which is printed an ink containing nanoparticles, which dependent claims indicate are either nanoparticles, nanoemulsions, nanocapsules, and coated nanoparticles having a defined particle size, containing of any of a Markush-type listing of alternative agents, with the film being capable of adhering to the buccal mucosa with an “adhesion force” in a 
Fuisz describes edible film dosage forms containing each of a film composition and a “physical-chemical identifier.”  [0007-08].  Fuisz indicates that these film compositions are suitably formulated as buccal delivery strips, addressing limitations newly added to Claim 1.  [0085].  Certain embodiments provide that the “physical-chemical identifier” in the form of “indicia” are provided as edible ink compositions containing, among other ingredients, each of water and glycerin of the instant claims, optionally provided with an active agent incorporated therein, printed onto the surface of the film.  [0101-04; 0112].  Alternatively, Fuisz indicates that the indicia may contain a particulate form of the active.  [0098].  Fuisz describes each of the instantly claimed HPMC and polyvinyl pyrrolidone as suitable polymers for use in providing the film onto which the edible inks may be disposed.  [0121].  Fuisz indicates that a wide variety of active agents may suitably be incorporated into the film compositions, including without limitation pharmaceutical actives, drugs, and medications, [0131], including the instantly claimed insulin, [0149], as well as more generally speaking any desirable enzymes.  [0228].  The actives can be combined with polymers to provide an emulsion for use with the film, [0170], while additionally indicating that additional agents such as plasticizers in concentration of between about 3-20%, a range yielding a plasticizer/film forming polymer ration overlapping that over the instant claims, see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003)( “A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art”), fats to improve flow properties, and surfactants such as 
A specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of PVA/HPMC buccal delivery films onto which is printed an emulsion of insulin, glycerol, and water, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients such as of PVA/HPMC films onto which is printed an emulsion of insulin, glycerol, and water to provide a buccal delivery film strip from 
However, Fuisz does not describe such ink emulsion compositions as having any particular size limitations, nor is a particular range of adhesion forces suitably employed in such buccal delivery strips provided.
Shastry indicates that to be usefully employed as edible printer inks such as those described by Fuisz, ink compositions must have a small particle size if they are to be used with ink-jet printers.  [0013].  Shastry specifies that useful ink compositions will have a particle size of less than about 5 microns, a range overlapping and therefore rendering obvious the particle sizes of the instant claims.  [0040], see also Peterson, supra.
Wen describes an edible ink composition for use as a printing medium applied to edible substrates.  (Abs., [0042]).  Wen indicates that these inks are homogeneous liquids, slurries, or pastes combining an aqueous or non-aqueous carrier, lecithin surfactant, viscosity modifier such as glycerin, and active ingredients such as proteins.  [0045-46; 0051].  Wen indicates that these compositions are to be provided by “mixing for sufficient time to achieve a uniform dispersion,” which is to be filtered through membranes having a pore size of preferably less than 0.2 microns, [0058], implying that the particles thereby obtained have a diameter of 0.2 microns or smaller, defining a range falling within or overlapping that of the instant claims, thereby rendering it obvious.  See Peterson, supra.
While Fuisz describes a useful application of the printed films described as serving as buccal delivery devices, no description is provided of the “adhesion force” such compositions are to possess.  As it is undefined by applicants in their specification, this will be presumed to refer to “mucoadhesion strength” commonly referred to by the art.
See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  As applicants have not provided data establishing the criticality of the adhesive force of the films for mucoadhesion to the buccal cavity, the force presently claimed is presumed to be an obvious modification of the prior art.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the 
It would have been prima facie obvious to use the nanoemulsion ink of Wen as the emulsion ink in the edible films of Fuisz because generally it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 41, 42, 45, 47, 50-52, 54, 61, 64, 65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz, Shastry, Wen, and Morales as applied to Claims 41, 42, 45, 47, 50, 61, 64, 65, and 67 above, and further in view of Moore (U.S. PGPub. 2006/0292224), and Amoozgar (WO2016/025922).
Fuisz, Shastry, Wen, and Morales, described in greater detail above, suggest employing edible inks, optionally containing agents in particulate form, having a particulate size of less than 5 microns and capable of being filtered through a 200nm membrane as carriers for agents such as proteins to be deposited onto edible films possessing defined adhesion forces for the mucoadhesive buccal delivery of active agents.
Neither Fuisz, Shastry, Wen, nor Morales describe using protein-coated nanoparticles as the active agent, nor is the use of lysozyme as the biomacromolecule or a saccharide such a lactose described.
Moore describes providing active agents in the form of protein-coated microcrystals.  [0001-02].  These particles are described as preferably being less than 20 microns in diameter, 
Amoozgar likewise describes nanoparticles coated by biological macromolecules.  [0006].    Amoozgar indicates that these particles are suitable provided in the range of, among others, 10-500nm in diameter.  [00083].  Exemplary biomacromolecules used to coat the cores include enzymatic proteins including the instantly claimed lysozyme, [00087], with polysaccharides recited generally as useful for providing the core onto which the biomacromolecules are to be disposed.  [00089; 00094].  While lactose is not specifically recited by this portion of Amoozgar, sugars such as lactose are described as suitable excipients for use in the dosage forms described, [000120], which when combined with the teachings of Moore concerning alternative coated particulate formulations, provides ample motivation to utilize lactose as the polysaccharide core of Amoozgar.
It would have been prima facie obvious to have used the coated nanoparticles suggested by the teachings of Moore and Amoozgar as the active in the printed films of Fuisz, Shastry, and Wen, owing to the fact that Moore and Amoozgar suggest protein, specifically lysozyme, coated saccharides, specifically lactose, particles of less than 500nm size as suitable for delivering active agents, which when combined with the teachings of Fuisz, Shastry, Wen, and Morales, particularly the teaching of Fuisz concerning the potential use of particulate actives, provides motivation to use these particles as the active agent source described therein.  Kerkhoven, supra.  Concerning any differences in concentrations between the art of record and the instant claims, it must be remembered that generally, differences in concentration or temperature will not support See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).

Claims 41, 42, 45, 47, 50, and 61-68 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz, Shastry, Wen, and Morales as applied to Claims 41, 42, 45, 47, 50, 61, 64, 65, and 67 above, and further in view of Harwigsson (U.S. PGPub. 2006/0002995).
Fuisz, Shastry, Wen, and Morales, described in greater detail above, suggest employing edible inks, optionally containing agents in particulate form, having a particulate size of less than 5 microns and capable of being filtered through a 200nm membrane as carriers for agents such as proteins to be deposited onto edible films possessing defined adhesion forces for the mucoadhesive buccal delivery of active agents.
None of Fuisz, Shastry, Wen, or Morales describe incorporating any of the bile salt derivatives recited by instant claims 62, 63, 66, and 68,
However, Harwigsson indicates that at the time of the instant invention, each of the instantly claimed deoxycholate, taurocholate, glycodeoxycholate, glycocholate, and taurodeoxycholate were known to be useful as lipids such as those taught by Fuisz suitable for incorporation into compositions used as pharmaceutical drug delivery systems and ink-jet printer inks.  [0030; 0038; 0062; 0075; 0161].  It therefore would have been prima facie obvious to have combined any of the instantly claimed deoxycholate, taurocholate, glycodeoxycholate, glycocholate, and taurodeoxycholate with the pharmaceutical ink=jet printable compositions See KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”

Response to Arguments
Applicant's arguments filed 27 September 2021 have been fully considered but they are not persuasive.  
Applicants arguments concerning the newly added claim limitations related to mucoadhesive properties of buccal dosage forms not being suggested by the prior art are unpersuasive.  This is because Fuisz in fact teaches that buccal dosage forms are within the scope of compositions described, and also because of the examiner’s reliance on the teachings of Morales in view of the newly added claim limitations concerning adhesion force.
Applicants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each of the references relied upon fails to teach the entirety of the invention which has been claimed; the absence of a single anticipatory reference is implied by both the reliance on the combined teachings of multiple references as well as the fact that the rejection being made is one of obviousness under 35 U.S.C. 103(a) rather than any of the subsections of 35 U.S.C. 102.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness see also In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000) (the proper test for obviousness is what the combined teachings would have suggested to a person of ordinary skill in the art).  Applicants focus on considering, alternatively, what each of the Fuisz, Shastry, and Wen references teach, without considering how these analogous teachings relate to and inform the consideration of each other, improperly applies the law of obviousness.  See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S. 2007) (establishing that “our cases have set forth an expansive and flexible approach” to the question of obviousness).  Applicants’ assertion that each of Shastry and Wen do not teach the particle sizes claimed overlooks the fact that the examiner has not asserted that it does.  However, as set forth previously and again above, what Shastry does teach is that ink particles described in a range overlapping that of the claims, specifically “less than about 5 microns” in fact renders obvious the range of particle sizes claimed, shifting the burden to the applicants to demonstrate some secondary indicia of nonobviousness.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (“The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”).  Here, no such evidence may be found of record, and the prima facie case of obviousness therefore must stand.
Applicants’ arguments concerning the Wen teaching concerning the ink containing flavors and other ingredients such as proteins are likewise unpersuasive.  As a threshold matter, nothing of the instant claims would exclude the incorporation of flavors.  See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010).  Analogous art is not limited to references in the field of endeavor of the invention, but also includes references that would have been recognized by those of ordinary skill in the art as useful for the desired purpose.  Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337 (Fed. Cir. 2008).  Here, as each of the relied-upon references as well as the instant claims relate to the printing of edible inks onto edible substrates, applicants’ arguments are unpersuasive.  
As the examiner has not relied on anything more than what the art available at the time the instant application was filed to arrive at the conclusions that the claims represent little more than an arrangement of art-known elements with each performing exactly as the skilled artisan would expect, no improper hindsight reconstruction has occurred.  To be sure, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  
Applicants arguments that the biomacromolecules recited by the instant claims do not include pigments or flavors overlooks the fact that the Examiner has not, at any point during prosecution of the instant claims, asserted that either pigments or flavors represent the biomacromocule suggested by the prior art.  The examiner has always pointed to the insulin 
Applicants’ assertion that eh combination of teachings of Fuisz and Wen would not result in a composition with the same purpose as the instant claims is unpersuasive.  Applicants position overlooks the fact that precedent holds that a reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).  
Applicants’ assertions concerning ink particle size stability are unsupported by objective evidence and unpersuasive on this ground alone, as it is well-established that arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362 (Fed. Cir. 1997)  ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  
For at least these reasons, applicants’ arguments are unpersuasive.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613